

	

		II

		109th CONGRESS

		2d Session

		S. 2654

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 26, 2006

			Mr. Menendez introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To protect consumers, and especially young

		  consumers, from skyrocketing consumer debt and the barrage of credit card

		  solicitations, to establish a financial literacy and education program in

		  elementary and secondary schools to help prepare young people to be financially

		  responsible consumers, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Protection of Young Consumers Act of

			 2006.

		2.Protection of Young

			 Consumers from prescreened credit offers

			(a)In

			 generalSection 604(c)(1)(B)

			 of the Fair Credit Reporting Act (15 U.S.C. 1681(c)(1)(B)) is amended—

				(1)in clause (ii), by striking

			 and at the end; and

				(2)in clause (iii), by striking the period at

			 the end and inserting the following:

					

						;

			 and(iv)the consumer report indicates that the

				consumer is age 21 or older, except that a consumer who is at least 18 years of

				age may elect, in accordance with subsection (e)(7), to authorize the consumer

				reporting agency to include the name and address of the consumer in any list of

				names provided by the agency pursuant to this

				paragraph.

						.

				(b)Opt-in for

			 young consumersSection

			 604(e) of the Fair Credit Reporting Act (15 U.S.C. 1681(e)) is amended—

				(1)by striking the subsection heading and

			 inserting the following:

					

						(e)Election of

				consumers regarding lists

						;

				and

				(2)by adding at the end the following:

					

						(7)Opt-in for

				underage consumers

							(A)In

				generalA consumer who is at

				least 18 years of age, but has not attained his or her 21st birthday may elect

				to have the name and address of the consumer included in any list provided by a

				consumer reporting agency under subsection (c)(1)(B) in connection with a

				credit or insurance transaction that is not initiated by the consumer by

				notifying the agency in accordance with subparagraph (B) that the consumer

				consents to the use of a consumer report relating to the consumer in connection

				with any credit or insurance transaction that is not initiated by the

				consumer.

							(B)Manner of

				notificationAn election by a

				consumer described in subparagraph (A) shall be in writing, using a signed

				notice of election form issued or made available electronically by the agency

				at the request of the consumer for purposes of this paragraph.

							(C)Effectiveness

				of electionAn election by a

				consumer under subparagraph (A) to be included in a list provided by a consumer

				reporting agency—

								(i)shall be effective until the earlier

				of—

									(I)the 21st birthday of the consumer;

				or

									(II)the date on which the consumer notifies the

				agency, through the notification system established by the agency under

				paragraph (5), that the election is no longer effective; and

									(ii)shall be effective with respect to each

				affiliate of the agency.

								(D)Rule of

				constructionAn election by a

				consumer under subparagraph (A) to be included in a list provided by a consumer

				reporting agency may not be construed to limit the applicability of this

				subsection to any person age 21 or older, and such person may elect to be

				excluded from any such list after the attainment of his or her 21st birthday in

				the manner otherwise provided under this

				subsection.

							.

				3.Promoting youth

			 financial literacy

			(a)In

			 generalTitle IV of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the

			 following:

				

					DPROMOTING YOUTH

				FINANCIAL LITERACY

						4401.Short title and

				findings

							(a)Short

				TitleThis part may be cited

				as the Youth Financial Education Act.

							(b)FindingsCongress finds the following:

								(1)In order to succeed in our dynamic American

				economy, young people must obtain the skills, knowledge, and experience

				necessary to manage their personal finances and obtain general financial

				literacy. All young adults should have the educational tools necessary to make

				informed financial decisions.

								(2)Despite the critical importance of

				financial literacy to young people, the average high school graduate lacks

				basic skills in the management of personal financial affairs. A nationwide

				survey conducted in 2004 by the Jump$tart Coalition for Personal Financial

				Literacy examined the financial knowledge of 4,074 12th graders. On average,

				survey respondents answered only 52 percent of the questions correctly, up only

				slightly from the 50 percent average score in 2002.

								(3)An evaluation by the National Endowment for

				Financial Education High School Financial Planning Program undertaken jointly

				with the Cooperative State Research, Education, and Extension Service of the

				Department of Agriculture demonstrates that as little as 10 hours of classroom

				instruction can impart substantial knowledge and affect significant change in

				how teens handle their money.

								(4)State educational leaders have recognized

				the importance of providing a basic financial education to students in

				kindergarten through grade 12 by integrating financial education into State

				educational standards, but by 2004, only 7 States required students to complete

				a course that covered personal finance before graduating from high

				school.

								(5)Teacher training and professional

				development are critical to achieving youth financial literacy. Teachers should

				be given the tools they need to educate our Nation’s youth on personal finance

				and economics.

								(6)Personal financial education helps prepare

				students for the workforce and for financial independence by developing their

				sense of individual responsibility, improving their life skills, and providing

				them with a thorough understanding of consumer economics that will benefit them

				for their entire lives.

								(7)Financial education integrates instruction

				in valuable life skills with instruction in economics, including income and

				taxes, money management, investment and spending, and the importance of

				personal savings.

								(8)The consumers and investors of tomorrow are

				in our schools today. The teaching of personal finance should be encouraged at

				all levels of our Nation’s educational system, from kindergarten through grade

				12.

								4402.State grant

				program

							(a)Program

				AuthorizedThe Secretary is

				authorized to award grants, from allocations under subsection (c), to State

				educational agencies to develop and integrate youth financial education

				programs for students in elementary schools and secondary schools.

							(b)State

				Plan

								(1)Approved state

				plan requiredTo be eligible

				to receive a grant under this section, a State educational agency shall submit

				an application to the Secretary that—

									(A)includes a State plan in accordance with

				paragraph (2); and

									(B)is approved by the Secretary.

									(2)State plan

				contentsThe State plan

				referred to in paragraph (1) shall include—

									(A)a description of how the State educational

				agency will use the grant funds;

									(B)a description of how the programs supported

				by the grant will be coordinated with other relevant Federal, State, regional,

				and local programs; and

									(C)a description of how the State educational

				agency will evaluate program performance.

									(c)Allocation of

				Funds

								(1)Allocation

				factorsExcept as otherwise

				provided in paragraph (2), the Secretary shall allocate the amounts made

				available to carry out this section pursuant to subsection (a) to each State

				according to the relative populations in all of the States of students in

				kindergarten through grade 12, as determined by the Secretary based on the most

				recent satisfactory data.

								(2)Minimum

				allocationSubject to the

				availability of appropriations, and notwithstanding paragraph (1), a State that

				has submitted a plan under subsection (b) that is approved by the Secretary

				shall be allocated a grant under this section that is not less than $500,000

				for a fiscal year.

								(3)ReallocationIn any fiscal year, the Secretary shall

				reallocate, to States with approved plans under this section in accordance with

				paragraph (1), an allocation under this subsection—

									(A)for any State that has not submitted a plan

				under subsection (b); or

									(B)for any State whose plan submitted under

				subsection (b) has been disapproved by the Secretary.

									(d)Use of Grant

				Funds

								(1)Required

				usesA grant made to a State

				educational agency under this part shall be used—

									(A)to provide funds to local educational

				agencies and public schools to carry out financial education programs for

				students in kindergarten through grade 12, based on the concept of achieving

				financial literacy through the teaching of personal financial management skills

				and the basic principles involved with earning, spending, saving, and

				investing;

									(B)to carry out professional development

				programs to prepare teachers and administrators for financial education;

				and

									(C)to monitor and evaluate programs supported

				under subparagraphs (A) and (B).

									(2)Limitation on

				administrative costsA State

				educational agency receiving a grant under subsection (a) may use not more than

				4 percent of the total amount of the grant in any fiscal year for the

				administrative costs of carrying out this section.

								(e)Report to the

				Secretary

								(1)In

				generalEach State

				educational agency receiving a grant under this section shall transmit a report

				to the Secretary with respect to each fiscal year for which a grant is

				received.

								(2)Content of

				reportEach report required

				under paragraph (1) shall describe—

									(A)the programs supported by the grant;

				and

									(B)the results of the State educational

				agency’s monitoring and evaluation of such programs.

									4403.Clearinghouse

							(a)AuthoritySubject to the availability of

				appropriations, the Secretary shall make a grant to, or execute a contract

				with, an eligible entity with substantial experience in the field of financial

				education, such as the Jump$tart Coalition for Personal Financial Literacy, to

				establish, operate, and maintain a national clearinghouse (in this part

				referred to as the Clearinghouse) for instructional materials

				and information regarding model financial education programs and best

				practices.

							(b)Eligible

				EntityIn this section, the

				term eligible entity means a national nonprofit organization with

				a proven record of—

								(1)cataloging youth financial literacy

				materials; and

								(2)providing support services and materials to

				schools and other organizations that work to promote youth financial

				literacy.

								(c)ApplicationAn eligible entity desiring to establish,

				operate, and maintain the Clearinghouse shall submit an application to the

				Secretary at such time, in such manner, and accompanied by such information, as

				the Secretary may reasonably require.

							(d)Basis and

				TermThe Secretary shall make

				the grant or contract authorized under subsection (a) on a competitive, merit

				basis for a term of 5 years.

							(e)Use of

				FundsThe Clearinghouse shall

				use the funds provided under a grant or contract made under subsection

				(a)—

								(1)to maintain a repository of instructional

				materials and related information regarding financial education programs for

				elementary schools and secondary schools, including kindergartens, for use by

				States, localities, and the general public;

								(2)to disseminate to States, localities, and

				the general public, through electronic and other means, instructional materials

				and related information regarding financial education programs for elementary

				schools and secondary schools, including kindergartens; and

								(3)to the extent that resources allow, to

				provide technical assistance to States, localities, and the general public on

				the design, establishment, and implementation of financial education programs

				for elementary schools and secondary schools, including kindergartens.

								(f)ConsultationThe chief executive officer of the eligible

				entity selected to establish and operate the Clearinghouse shall consult with

				the Department of the Treasury and the Securities and Exchange Commission with

				respect to its activities under subsection (e).

							(g)Submission to

				ClearinghouseEach Federal

				agency or department that develops financial educational programs and

				instructional materials for such programs shall submit to the Clearinghouse

				information on the programs and copies of the materials.

							(h)Application of

				Copyright LawsIn carrying

				out this section, the Clearinghouse shall comply with the provisions of title

				17, United States Code.

							4404.Evaluation and

				report

							(a)Performance

				MeasuresThe Secretary shall

				develop measures to evaluate the performance of programs assisted under

				sections 4402 and 4403.

							(b)Evaluation

				According to Performance MeasuresApplying the performance measures developed

				under subsection (a), the Secretary shall evaluate programs assisted under

				sections 4402 and 4403—

								(1)to judge the programs' performance and

				effectiveness;

								(2)to identify which of the programs represent

				the best practices of entities developing financial education programs for

				students in kindergarten through grade 12; and

								(3)to identify which of the programs may be

				replicated and used to provide technical assistance to States, localities, and

				the general public.

								(c)Report

								(1)In

				generalFor each fiscal year

				for which there are appropriations under section 4407(a), the Secretary shall

				transmit a report to Congress describing the status of the implementation of

				this part.

								(2)Contents of

				reportThe report required

				under paragraph (1) shall include—

									(A)the results of the evaluation required

				under subsection (b); and

									(B)a description of the programs supported

				under section 4402.

									4405.DefinitionsIn this part:

							(1)Financial

				educationThe term

				financial education means educational activities and experiences,

				planned and supervised by qualified teachers, that enable students—

								(A)to understand basic economic and consumer

				principles;

								(B)to acquire the skills and knowledge

				necessary to manage personal and household finances; and

								(C)to develop a range of competencies that

				will enable the students to become responsible consumers.

								(2)Qualified

				teacherThe term

				qualified teacher means a teacher who holds a valid teaching

				certification or is considered to be qualified by the State educational agency

				in the State in which the teacher works.

							4406.ProhibitionNothing in this part shall be construed to

				authorize an officer or employee of the Federal Government to mandate, direct,

				or control a State, local educational agency, or school’s specific

				instructional content, curriculum, or program of instruction, as a condition of

				eligibility to receive funds under this part.

						4407.Authorization of

				appropriations

							(a)AuthorizationFor the purposes of carrying out this part,

				there are authorized to be appropriated $100,000,000 for each of the fiscal

				years 2007 through 2011.

							(b)Limitation on

				Funds for ClearinghouseThe

				Secretary may use not less than 2 percent and not more than 5 percent of

				amounts appropriated under subsection (a) for each fiscal year to carry out

				section 4403.

							(c)Limitation on

				Funds for Secretary EvaluationThe Secretary may use not more than

				$200,000 from the amounts appropriated under subsection (a) for each fiscal

				year to carry out subsections (a) and (b) of section 4404.

							(d)Limitation on

				Administrative CostsExcept

				as necessary to carry out subsections (a) and (b) of section 4404 using amounts

				described in subsection (c), the Secretary shall not use any portion of the

				amounts appropriated under subsection (a) for the costs of administering this

				part.

							.

			(b)Table of

			 contentsThe table of

			 contents of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301

			 note) is amended by inserting after the item relating to section 4304 the

			 following:

				

					

						PART D—PROMOTING YOUTH FINANCIAL

				LITERACY

						Sec. 4401. Short title and

				findings.

						Sec. 4402. State grant

				program.

						Sec. 4403.

				Clearinghouse.

						Sec. 4404. Evaluation and

				report.

						Sec. 4405.

				Definitions.

						Sec. 4406.

				Prohibition.

						Sec. 4407. Authorization of

				appropriations.

					

					.

			(c)GAO

			 study

				(1)StudyThe Comptroller General shall conduct an

			 annual study of the effectiveness of the programs and activities assisted under

			 part D of title IV of the Elementary and Secondary Education Act of

			 1965.

				(2)ReportThe Comptroller General shall prepare and

			 submit to Congress a report on the results of each study conducted under

			 paragraph (1). The first such report shall be submitted 1 year after the date

			 of enactment of this Act and subsequent reports shall be submitted each year

			 thereafter.

				(3)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this section such sums as may be

			 necessary for fiscal year 2007 and each of the 4 succeeding fiscal years

			 thereafter.

				

